 

Exhibit 10.7

 

GRANT AGREEMENT

 

RITCHIE BROS. AUCTIONEERS INCORPORATED

 

AMENDED AND RESTATED

SENIOR EXECUTIVE RESTRICTED SHARE UNIT PLAN

 

This Grant Agreement is made as of the date set out in Schedule A hereto and is
made between the undersigned “Participant” (the “Participant”), being an
employee of Ritchie Bros. Auctioneers Incorporated (the “Corporation”) or a
subsidiary of the Corporation (which employer is herein referred to as the
“Employer”) designated pursuant to the terms of the Amended and Restated Senior
Executive Restricted Share Unit Plan of the Corporation (which Plan, as the same
may from time to time be modified, supplemented or amended and in effect is
herein referred to as the “Plan”), and the Corporation. Capitalized terms used
and not otherwise defined herein shall have the meaning ascribed to them in the
Plan.

 

In consideration of the grant or award of Restricted Share Units made to the
Participant pursuant to the Plan (the receipt and sufficiency of which are
hereby acknowledged), the Participant hereby agrees and confirms that:

 

1.The Participant has received a copy of the Plan and has read, understands and
agrees to be bound by the provisions of the Plan.

 

2.The Participant accepts and consents to and shall be deemed conclusively to
have accepted and consented to all terms and conditions of the Plan and all
actions or decisions made by the Board or the Committee or any person to whom
the Committee may delegate administrative powers and duties under the Plan, in
relation to the Plan, which provisions and consent shall also apply to and be
binding on the Beneficiaries, other legal representatives, other beneficiaries
and successors of the Participant.

 

3.On the grant date (or, if applicable, grant dates) set out in Schedule A
hereto, the Participant was granted Restricted Share Units in such number as is
set out in such Schedule A, which grant is evidenced by this Grant Agreement.

 

4.The Restricted Share Units evidenced by this Grant Agreement, and all
Restricted Share Units referred to in Section 4.2 of the Plan in respect of such
Restricted Share Units, shall vest at the time and in the manner, and subject to
the restrictions and conditions, as are set out in Schedule A hereto (including
any Exhibit thereto), which forms part of this Grant Agreement.

 

5.Pursuant to the provisions of the Plan, if the Participant ceases to be an
employee of the Corporation or an Affiliate for any reason, notwithstanding any
provision of any employment agreement between the Participant and the
Corporation or any Affiliate, the Participant shall not have any right to be
awarded any additional RSUs after the last day of active employment of the
Participant on which the Participant actually performs the duties of the
Participant’s position and shall not have any right to damages in respect of any
loss of any right to be awarded RSUs after the last day of active employment of
the Participant. In addition, pursuant to the provisions of the Plan, if the
Participant ceases to be an employee of the Corporation or an Affiliate, in
certain circumstances RSUs recorded in the Participant’s RSU Account that have
not vested shall not vest and shall be forfeited and cancelled without payment.
In other circumstances, unvested RSUs are not forfeited, but payment in respect
of such RSUs following vesting in accordance with the provisions of the Plan may
be prorated to reflect the percentage of the Vesting Period during which the
Participant was actually employed.

 

 

 

 

6.As set out in the Plan, subject to the right of a Participant to designate one
or more Beneficiaries entitled to receive benefits under the Plan following the
death of the Participant as expressly set out in the Plan, the Participant may
not assign or transfer any right or interest under the Plan or any RSUs granted
to the Participant or any right to payment or benefits under the Plan, except to
the extent otherwise required by Applicable Laws and except by will or by the
laws of succession or descent and distribution.

 

7.As set out in the Plan, the Plan may be amended by the Board or the Committee
from time to time.

 

8.The Plan includes provisions pursuant to which the Corporation and, if
applicable, its Affiliates may withhold, or cause to be withheld, and deduct, or
cause to be deducted, from any payment under the Plan and otherwise, a
sufficient amount to cover Applicable Tax Withholdings, and take other action to
satisfy obligations for payment of Applicable Tax Withholdings, including
authority to withhold or receive property and make cash payments in respect
thereof, and to require, prior to making any payment under the Plan, payment by
the recipient to satisfy tax obligations.

 

9.The Participant will at all times act in strict compliance with Applicable
Laws and all rules and policies of the Corporation, including any insider
trading policy of the Corporation in effect at the relevant time, applicable to
the Participant in connection with the Plan and the Participant’s RSUs and will
furnish to the Corporation all information and documentation or undertakings as
may be required to permit compliance with applicable laws. The Participant
acknowledges, agrees and consents to information being disclosed or provided to
others as contemplated in the Plan.

 

10.The Participant acknowledges that, if the Corporation is not the
Participant’s Employer, the Employer has validly authorized and appointed the
Corporation to enter into this Grant Agreement as the agent of the Employer.

 

The validity, construction and effect of this Grant Agreement shall be
determined in accordance with the laws of British Columbia and the laws of
Canada applicable therein.

 

Words used herein which are defined in the Plan shall have the respective
meanings ascribed to them in the Plan.

 

This Agreement shall enure to the benefit and be binding upon the Corporation,
the Employer and their respective successors, and on the Participant and the
Participant’s legal representatives, beneficiaries and successors.

 

REVOCABLE BENEFICIARY DESIGNATION*
The Participant designates the following Beneficiary or Beneficiaries of the
Participant for the purposes of the Plan.
The Participant reserves the right to change the designation of Beneficiaries or
alter this designation as provided in the Plan.

o   Initial Designation o    Beneficiary Change  The Participant hereby revokes
any previous designation and appoints the following each as a revocable
Beneficiary of the Participant for the purposes of the Plan. Given Names and
Initial Last Name Relationship to Employee % Allocation Phone #           Given
Names and Initial Last Name Relationship to Employee % Allocation Phone #      
    Given Names and Initial Last Name Relationship to Employee % Allocation
Phone #          

 

2

 



 

CHANGE OF BENEFICIARY NAME OR PHONE NUMBER
Use this section ONLY when the Participant is reporting a change in a current
Beneficiary’s name or phone number. o The Participant hereby requests that the
records under the Plan reflect the following change of name or phone number of a
Beneficiary of the Participant.   FROM Given Names and Initial Last Name
Relationship to Employee Phone #         TO Given Names and Initial Last Name
Relationship to Employee Phone #        

* The ability to designate Beneficiaries for the purposes of the Plan is
included solely for the convenience of the Participant. The designation is for
the purposes of entitlement to receive benefits under the Plan following the
death of the Participant. Neither the Company nor the Employer makes any
representation regarding the validity or effectiveness of any Beneficiary
designation, including, without limitation, in relation to potential claims or
rights of creditors or a Participant’s estate planning. The Participant should
consult with the Participant’s own advisors regarding designation or change of
Beneficiaries.

 

IN WITNESS WHEREOF Ritchie Bros. Auctioneers Incorporated, on its own behalf
and, if the Corporation is not the Employer, on behalf of and as agent for the
Employer, has executed and delivered this Grant Agreement, and the Participant
has signed, sealed and delivered this Grant Agreement, as of the date first
above written.

 

RITCHIE BROS. AUCTIONEERS
INCORPORATED   RITCHIE BROS. AUCTIONEERS
INCORPORATED, as agent for the Employer       Per:     Per:         Per:    
Per:  

 



I,                                                         hereby confirm that I
have reviewed the terms of this Grant Agreement 

 

NAME OF PARTICIPANT

and I accept and agree to be bound by those terms.



 

3

 



 

      (seal)     SIGNATURE OF PARTICIPANT                    Witness*          
            Witness*      



 

 



* If the Participant is completing the Beneficiary Designation or changing
Beneficiaries, the Participant should sign this Grant Agreement in the presence
of two witnesses present at the same time, which witnesses should sign while the
Participant is present.

 

4

 

 

Schedule A to Grant Agreement

 

1.      Name of Participant:  

 

2.      Date of Grant Agreement:  

 

3.      Number of Restricted Share Units Granted:  

 

4.      Date of Grant:  

 

5.      Vesting Period and Vesting Conditions:

 

(a)Vesting Period [Insert as applicable. Examples follow.]

 

[The Vesting Period in respect of 100% of the RSUs granted hereunder shall
commence on ___________________, the effective date of the grant or award of
such RSUs, and shall end on ___________________, the third anniversary of the
effective date of the grant or award, less one day. The RSUs shall become vested
on the last day of the Vesting Period, provided the Participant has remained
continuously employed by the Corporation or an Affiliate through the last day of
the Vesting Period.]

 

[The Vesting Period in respect of all of the RSUs granted hereunder shall
commence on ___________________, the effective date of the grant or award of
such RSUs, and shall end on the dates indicated below with respect to each
separate tranche. The RSUs shall become vested on the last day of the Vesting
Period applicable to such RSUs, provided the Participant has remained
continuously employed by the Corporation or an Affiliate through the last day of
the applicable Vesting Period.

 

Number (or percent) of RSUs to Vest on
Last Day of Vesting Period

Last Day of Vesting Period Tranche 1 – [e.g. 33% of total RSUs awarded] [e.g.
first anniversary of the effective date] Tranche 2 – [e.g. 33% of the total RSUs
awarded [e.g. second anniversary of the effective date] Tranche 3 – [e.g. 34% of
the total RSUs awarded [e.g. third anniversary of the effective date, less one
day]

 

<end>]

 

(b)Termination without Cause

 

Except as otherwise determined by the Board or Committee from time to time, in
their sole discretion, in the event of the termination by the Corporation or an
Affiliate of the Participant’s employment with the Corporation or an Affiliate
other than for Cause, including termination by the Corporation or an Affiliate
of the Corporation of the Participant’s employment (A) following the making of a
declaration of a court of competent jurisdiction that the Participant is
incapable of managing the Participant’s own affairs by reason of mental
infirmity or the appointment of a committee to manage the Participant’s affairs,
or (B) following the Participant becoming substantially unable, by reason of a
condition of physical or mental health, for a period of three consecutive months
or more, or at different times for more than six months in any one calendar
year, to perform the duties of the Participant’s position, all unvested
Restricted Share Units recorded in the Participant’s RSU Account shall continue
to vest as contemplated in the Plan, and will be settled and paid out as soon as
practicable following the end of the Vesting Period applicable to the RSUs as
set forth herein, and:

 

A-1 

 



 

(i)the Participant will be entitled to receive payment pursuant to the
provisions of Article 6 of the Plan in respect of all RSUs recorded in the
Participant’s RSU Account as at the last day of active employment of the
Participant that had vested as at the last day of active employment of the
Participant, and such payment shall occur as soon as practical following the end
of the Vesting Period applicable to such RSUs; and

 

(ii)the Participant will be entitled to receive payment pursuant to the
provisions of ARTICLE 6 of the Plan in respect of all RSUs recorded in the
Participant’s RSU Account as at the last day of active employment of the
Participant that vest after the last day of active employment of such
Participant, provided that the payment provided pursuant to section 6.1 shall be
prorated to reflect the percentage of the Vesting Period which the period,
commencing on the Grant Date and ending on the last day of active employment of
such Participant, bears to the Vesting Period, determined in accordance with
Section 7.1(b) of the Plan.

 

(c)Termination with Cause

 

Except as otherwise determined by the Board or Committee from time to time, in
their sole discretion, in the event of the termination by the Corporation or an
Affiliate of the Participant’s employment for Cause:

 

(i)the Participant will be entitled to receive payment pursuant to the
provisions of Article 6 of the Plan in respect of all RSUs recorded in the
Participant’s RSU Account as at the last day of active employment of the
Participant that had vested as at the last day of active employment of the
Participant, and such payment shall occur as soon as practical following the end
of the Vesting Period applicable to such RSUs; and

 

(ii)all RSUs recorded in the Participant’s RSU Account as at the last day of
active employment of the Participant that had not vested prior to the last day
of active employment of the Participant shall not vest and shall be forfeited
and cancelled without payment.

 

(d)Resignation

 

Except as otherwise determined by the Board or Committee from time to time, in
their sole discretion, in the event of the voluntary termination by the
Participant of the Participant’s employment with the Corporation or an
Affiliate:

 

(i)the Participant will be entitled to receive payment pursuant to the
provisions of Article 6 of the Plan in respect of all RSUs recorded in the
Participant’s RSU Account as at the last day of active employment of the
Participant that had vested as at the last day of active employment of the
Participant, and such payment shall occur as soon as practical following the end
of the Vesting Period applicable to such RSUs; and

 

(ii)all RSUs recorded in the Participant’s RSU Account as at the last day of
active employment of the Participant that had not vested prior to the last day
of active employment of the Participant shall not vest and shall be forfeited
and cancelled without payment.

 

A-2 

 



 

(e)Retirement

 

Except as otherwise determined by the Board or Committee from time to time, in
their sole discretion, in the event of the termination by the Participant of the
Participant’s employment with the Corporation or an Affiliate as a result of the
Retirement of the Participant, all unvested RSUs recorded in the Participant’s
RSU Account shall continue to vest as contemplated in the Plan, and will be
settled and paid out as soon as practicable following the end of the Vesting
Period applicable to the RSUs as set forth herein, and:

 

(i)the Participant will be entitled to receive payment pursuant to the
provisions of Article 6 of the Plan in respect of all RSUs recorded in the
Participant’s RSU Account as at the last day of active employment of the
Participant that had vested as at the last day of active employment of the
Participant, and such payment shall occur as soon as practical following the end
of the Vesting Period applicable to such RSUs; and

 

(ii)the Participant will be entitled to receive payment pursuant to the
provisions of ARTICLE 6 of the Plan in respect of all RSUs recorded in the
Participant’s RSU Account as at the last day of active employment of the
Participant (and, if applicable, any RSUs referred to in section 4.2 credited to
the Participant’s RSU Account after such last day of active employment in
relation to any RSUs recorded in such Participant’s RSU Account as at such last
day of active employment) that vest after the last day of active employment of
such Participant,

 

(f)Death

 

Except as otherwise determined by the Board or Committee from time to time, in
its sole discretion, in the event of termination of the Participant’s employment
with the Corporation or an Affiliate as a result of the death of the
Participant, all unvested RSUs recorded in the Participant’s RSU Account shall
continue to vest as contemplated in the Plan and will be settled and paid out as
soon as practicable following the end of the Vesting Period applicable to such
RSUs in a lump sum payment in cash, net of all Applicable Tax Withholdings, in
accordance with Section 7.5 of the Plan:

 

(i)the Beneficiary or legal representatives of the Participant will be entitled
to receive payment pursuant to the provision of Article 6 of the Plan in respect
of all RSUs recorded in such Participant’s RSU Account as at the date of death
that had vested as at the date of death; and

 

(ii)the Beneficiary or legal representative of the Participant will be entitled
to receive payment pursuant to the provisions of Article 6 of the Plan in
respect of all RSUs recorded in the Participant’s RSU Account as at the date of
death (and, if applicable, any RSUs referred to in section 4.2 of the Plan
credited to the Participant’s RSU Account after the date of death in relation to
any RSUs recorded in such Participant’s RSU Account as at the date of death)
that vest after the date of death.

 

(g)Change of Control

 

If the Participant’s employment with the Corporation or an Affiliate is
terminated (A) by the Corporation or Affiliate, other than for Cause, upon a
Change of Control or within two years following a Change of Control, or (B) by
the Participant for Good Reason upon a Change of Control or within one year
following a Change of Control:

 

A-3 

 



 

(i)the Participant will be entitled to receive payment pursuant to the
provisions of Article 6 of the Plan in respect of all Vested RSUs recorded in
the Participant’s RSU Account as at the date of such termination of employment
(before giving effect to section 7.8(b) of the Plan); and

 

(ii)notwithstanding section 5.1 of the Plan or any determination made pursuant
to section 5.2 of the Plan, all RSUs recorded in the RSU Account of the
Participant as at the date of the termination of employment shall vest as at
such date and the provisions of Article 6 of the Plan shall not apply in respect
of such RSUs and the Corporation will pay to the Participant a cash payment in
the amount equal to the number of such Vested RSUs multiplied by the Fair Market
Value of one Common Share as at the date of vesting, payable by a lump sum
payment in cash, net of all Applicable Tax Withholding, directly to the
Participant, within 30 days of the date of the termination, provided that if a
U.S. Participant is a specified employee within the meaning of Section 409A of
the Internal Revenue Code at the time of the termination of employment, the
payment will be delayed six months in accordance with Section 6.6(b) of the
Plan, to the extent it is applicable.

 

The RSUs shall be in respect of services to be performed by the Participant in
the current calendar year in which the RSUs are granted or awarded and shall be
in addition to and not in substitution for or in lieu of ordinary salary and
wages received by such Participant in respect of services to the Participant’s
Employer.

 

(h)General

 

The foregoing is subject to the provisions of the Plan regarding authority of
the Committee to administer the Plan, including, without limitation, to construe
and interpret any provisions of the Plan and decide all questions of fact
arising in connection with such construction and interpretation and make such
determinations and take such steps and actions as may be directed or permitted
by the Plan and take such actions and steps in connection with the
administration of the Plan as the Committee, in its discretion, may consider
necessary and desirable, and regarding the discretion of the Committee to make
changes or adjustments as the Committee may consider equitable and regarding
waiver of restrictions with respect to vesting criteria, conditions, limitations
or restrictions, with respect to any RSU granted or awarded to any Participant
(including reducing or eliminating any Vesting Period originally determined) and
permitting acceleration of vesting of any or all RSUs or determining that any
RSU has vested, in whole or in part and regarding amendment of the Plan,
provided that with respect to RSUs of U.S. Participants, such actions will be in
accordance with Section 6.6 of the Plan.

 

A-4 

 